Citation Nr: 1738282	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-19 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right arm disorder.

5.  Entitlement to service connection for a left arm disorder.

6.  Entitlement to service connection for a left shoulder disorder.

7.  Entitlement to service connection for a right hand disorder.

8.  Entitlement to service connection for a left hand disorder.

9.  Entitlement to service connection for a low back disorder.

10.  Entitlement to service connection for a neck disorder.  

11.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty in the Navy from March 1989 to March 1993.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

During the course of the appeal, a January 2017 rating decision granted service connection for a right shoulder disability, so this matter is not before the Board for consideration.

In April 2017, the Veteran testified during a videoconference before the undersigned; a transcript of this hearing is of record.  During the hearing it was agreed that the record would be kept open for 60 days to allow the Veteran to submit favorable medical opinions; however, no additional medical evidence has been received.  

The issues of service connection for a low back disorder and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is first shown to have a left ear hearing loss disability, for VA purposes, in service and post service treatment records continued to reflect evidence of a disability.

2.  The Veteran did not have a right ear hearing loss disability in service or within one year of separation from service, and his current hearing loss is not shown to be related to service.

3.  The Veteran's tinnitus is secondary to his service-connected left ear hearing loss disability.

4.  The Veteran served in Southwest Asia.

5.  There are no objective indications of inflammation of the arms, hands, or left shoulder to suggest the presence of an undiagnosed illness, and there are no diagnoses of any disorders of the arms or hands.

6.  Left shoulder arthritis did not manifest in service or within the first post service year, and the evidence shows he does not have a current left shoulder disorder related to service.

7.  The Veteran is not shown to have a neck disability.


CONCLUSIONS OF LAW

1.  The criteria are met for service connection for a left ear hearing loss disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria are not met for service connection for a right ear hearing loss disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

3.  The criteria are met for service connection for tinnitus.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

4.  The criteria are not met for service connection for bilateral arm disorder.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).

5.  The criteria are not met for service connection for a bilateral hand disorder.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).

6.  The criteria are not met for service connection a left shoulder disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2016).

7.  The criteria are not met for service connection for a neck disorder.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

The duty to notify has been met.  See June 2012 VCAA letter.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the Veteran . . . ." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

Regarding the duty to assist, service treatment records and post service treatment records have been obtained and the Veteran was given VA examinations.  

There is no indication of additional available existing evidence that is necessary for a fair adjudication of the claims being decided herein. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II. Legal Criteria and Analysis

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2016).

Certain chronic diseases, such as organic diseases of the nervous system, including hearing loss, and arthritis are subject to presumptive service connection if they manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time of service.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2016).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) (2016) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006). 

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence. In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

Hearing Loss

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures pure tone threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

For the purpose of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

In Hensley, the United States Court of Appeals for Veterans Claims (Court) explained that the threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  See Hensley, 5 Vet. App. at 157.

The Veteran's March 1989 service enlistment examination shows that he did not have right ear hearing loss that met the criteria for a disability, for VA purposes.  Findings consistent with a left ear hearing loss disability were first noted on September 1990 examination.  See page 38 of STR - Medical.  Although a later examination in December 1991 showed improved hearing results, on separation, his March 1993 hearing test revealed the presence of a disability.  Specifically, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
15
25
30
40

See pages 10,15, 36, and 38 of STR - Medical.
A June 2011 post service treatment record shows that the Veteran had a left ear hearing loss disability.  Although he did not state the specific onset, he reported decreased hearing that was gradual.  See page 69 of CAPRI records received in December 2012 in Legacy Content Manager Documents (LCMD).

Left ear hearing loss was also found on July 2012 VA examination.  See page 53 of CAPRI records received in December 2012 in LCMD.

Since hearing loss is considered a chronic disease under 38 C.F.R. §§ 3.307(a)(3), 3.309(a), the provisions of 38 C.F.R. § 3.303(b) apply.  Here, the Veteran's left ear hearing loss in service is sufficient to be considered a disability.  Post service treatment records continued to show evidence of a disability.  In light of this evidence and the fact that the Veteran reported a gradual decrease in hearing over time, the evidence indicates continuity of symptomatology.  Resolving reasonable doubt in his favor, service connection for a left ear hearing loss disability is granted.

With regard to the current right ear hearing loss disability, a preponderance of the evidence is against the claim.  

The Veteran's service treatment records show the Veteran's hearing was within normal limits on enlistment examination in March 1989.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
15
20
15

There were subsequent tests in March 1989, September 1990, November 1990, and December 1991, and none of these examinations reflect a significant negative threshold shift.  See pages 15, 34, 36, and 38 of STR - Medical.

On March 1993 separation examination pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
20
20

See page 10 of STR - Medical.

There is no evidence of a right ear hearing loss disability, for VA purposes, until June 2011.  See page 69 of CAPRI records in LCMD received December 2012.  Thus, service connection on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309 is not applicable.

On July 2012 VA examination, the clinician opined that the Veteran's hearing loss was less likely than not caused by or a result of military service.  The audiologist noted the Veteran's exposure to noise in service and absence of recreational noise exposure; however, based on a review of the available evidence , the clinician noted there was no significant threshold shift when the enlistment and separation examinations were compared.  See pages 53 to 58 of CAPRI records in LCMD received December 2012.  

The opinion is probative and persuasive, and there is no other nexus evidence of record.  Notably, at the April 2017 hearing, the Veteran was advised that there were no favorable medical opinions in the record regarding the etiology of his hearing loss.  Although the record was held open subsequent to the hearing, the Veteran did not submit any additional evidence in support in of his claim.

As the evidence is not in equipoise, the benefit-of-the-doubt doctrine is not applicable.  Accordingly, service connection for a right ear hearing loss disability is denied.

Tinnitus

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 512 (1998).

The June 2011 audiology report notes that the Veteran reported constant ringing in his ears.  

On July 2012 VA examination, the audiologist stated that the Veteran has a diagnosis of clinical hearing loss, and opined that the Veteran's tinnitus is at least as likely as not a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  This opinion is probative and persuasive, and there is no other nexus evidence of record.  Since the Board has granted service connection for a left ear hearing disability and tinnitus is found to be secondary to the hearing loss, service connection for tinnitus is granted.

Inflammation of the Hands, Arms, and Left Shoulder

The Veteran contends he has inflammation of the hands, arms, and left shoulder as a result of his service, which includes service in the Persian Gulf.  During his April 2017 hearing, he testified that these symptoms have been present for 20 to 25 years.  

Service connection may also be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

For the purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3).

Information in the claims file confirms the Veteran's service in the Persian Gulf in 1990 and 1991.  See VA 21-3101 Request for Information received December 2012.  However, the medical treatment records contain no evidence of objective indications of a chronic disability, as defined.  In particular, the Veteran's medical treatment records dating back to at least May 2010 have been reviewed; they fail to show any objective evidence of inflammation in the arms, left shoulder, or hands.

The VA Gulf War examination conducted in July 2012 specifically found no clinical evidence of inflammation in the left shoulder, arms, or hands.  

The Board acknowledges the Veteran's contention he has inflammation and that he is competent to report his symptoms.  See 38 C.F.R. § 3.159 (a)(2); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Notably, 38 C.F.R. § 3.317(a)(3) allows for consideration of non-medical indicators; however, they must be capable of independent verification and objective signs.  In this case, inflammation has not been independently verified and there is no objective evidence that it has been present.  Thus, for the purpose of the Veteran's claims, the provisions of 38 C.F.R. § 3.317 do not apply.  See Combee v. Brown, 34 F.3d 2039 (Fed. Cir. 1994).

The Board, therefore, must consider the claims under the more general provisions for establishing service connection.  In this regard, there must be evidence of a disease or injury in service, a present disability, and nexus evidence linking the two.  See Shedden, supra. 

The Veteran is not shown to have a disability involving his hands.  On July 2012 VA examination he reported having a 10 year history of bilateral hand pain, but there was no clinical evidence of an abnormality and X-rays of his hands were normal.

The record also fails to show a disability of the arms.  Complaints of bilateral elbow pain are noted in April 2012 and April 2013, but there are no treatment records that contain a diagnosis.  See pages 62 of CAPRI records in LCMD received December 2012 and page 5 of CAPRI record received June 2013.  X-rays of the elbows essentially show a normal diagnosis.  See VA Gulf War examination.  

The Veteran is competent to report his symptoms, but he does not possess the medical knowledge or training that would be needed to associate his symptoms with a specific diagnosis.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The record, therefore, contains no probative evidence of a diagnosis.

In the absence of proof of a current disability of the hands or arms, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Regarding the left shoulder, a September 2013 record notes recent findings of an MRI that revealed degenerative changes, sprain of the subcapularis tendon, and a partial treat of the supraspinatus tendon.  See page 57 of LCMD received January 2017.  

Arthritis is considered a chronic disease under 38 C.F.R. § 3.309 and as such service connection may be granted a presumptive basis if manifested to a compensable degree within one year of separation from service.  However, since X-rays in July 2012 were normal and the degenerative changes in 2013 were only a recent finding, service connection on a presumptive basis is not warranted.  See VA Gulf War examination.  

There is no probative evidence that links any left shoulder disorder to service.  Service treatment records are silent for any complaints, findings, or diagnosis, and a June 2013 VA treatment record shows he reported having an approximately 15-year history of intermittent left shoulder pain.  See page 60 of CAPRI records received in LCMD January 2017.  

On July 2012 VA examination, the physician opined that the Veteran's left shoulder degenerative disease more likely than not developed after service and was unrelated to service.  She noted that degenerative joint disease is commonly due to overuse or injury and that the record shows the Veteran had a left shoulder injury in October 2011 while lifting an object.  There is also no evidence of an injury in service.  See January 2017 C&P examination, page 73 of CAPRI records received January 2017 in LCMD.

The Board finds the opinion to be probative and consistent with the record.  Notably, there is no nexus evidence of record that supports the Veteran's claim.

In light of the foregoing, the Board finds that a preponderance of the evidence is against service connection for disabilities of the arms, hands, or left shoulders.  Since the benefit-of-the-doubt doctrine does not apply, these claims are denied.

Neck Disorder

The Veteran contends he has a neck disorder related to service; however, his treatment records contain no clinical evidence of a disorder.

A July 2012 X-ray report contains a diagnosis of a normal cervical spine.  The July 2012 VA examiner also noted that the X-rays were normal and the Veteran reported that he did not have any problems with his neck.  Furthermore, no abnormality was found on examination.  See July 2012 VA Examination.  

An April 2013 treatment record indicates X-rays of the cervical spine were normal and unchanged since July 2012.  See page 3 of CPRI records received June 2013 in LCMD.  During the April 2017 hearing, the Veteran's representative acknowledged that there was no clinical evidence of a cervical spine disorder.  Although the record was kept open for 60 days, no evidence of a current disorder was received.

In light of the forgoing, the Board finds that the Veteran does not have a neck disorder.  Without evidence of a current disability, service connection must be denied.  See Brammer, supra.


ORDER

Service connection for a left ear hearing loss disability is granted.

Service connection for tinnitus is granted.

Service connection for a right ear hearing loss disability is denied.

Service connection for a bilateral arm disability is denied.

Service connection for a bilateral hand disability is denied.

Service connection for a left shoulder disability is denied.

Service connection for a neck disorder is denied.


REMAND

Low Back

The Veteran contends he has a low back disorder related to his service.  

The Veteran's service separation examination has a diagnosis of kypho scoliosis, which was not noted on his enlistment examination.  February 2013 X-rays of the Veteran's lumbar spine revealed spondylosis, and thoracic spine X-rays revealed degenerative changes and scoliosis.  See page 3 of CAPRI records received in LCMD received in June 2013.  

A VA opinion was obtained in July 2012, however, the examiner only discussed whether there was a relationship between the scoliosis noted in service and the lumbar spondylosis; there was no discussion of whether the in-service scoliosis is related to his other current back diagnoses such as back strain and scoliosis.  Thus, a supplemental opinion is needed.

Sleep Apnea

At the time of the July 2012 VA examination, the physician noted that there was no diagnosis of sleep apnea of record and that an addendum opinion could be requested when the results of a polysomnography became available.  

During the hearing, the Veteran's representative provided a copy of a July 2012 polysomnography that contained a diagnosis of obstructive sleep apnea.  In light of this additional evidence, the claims file should be returned to the VA examiner for an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Make the Veteran's electronic claims file available to the July 2012 VA examiner for additional opinions, if available.  Otherwise, have the file reviewed by another appropriate clinician.  If the clinician finds another examination is needed, then one should be scheduled.

a) Based on the available evidence, the clinician must address the following:

* Did the Veteran's current diagnosis of scoliosis at least as likely as not (50 percent probability or greater) have its onset during service or is otherwise related to service?  In offering the opinion, the clinician must consider and discuss the service separation examination that contains a diagnosis of kypho scoliosis.

* Is the Veteran's diagnosed back strain at least as likely as not related to his military service?

* Did the Veteran's currently diagnosed obstructive sleep apnea at least as likely as not have its onset during service or is otherwise related his service?  In offering an opinion, the clinician should take into consideration the Veteran's testimony that he has snored and had sleep problems for at least 20 years.  

b) The clinician is to provide adequate rationale for each opinion expressed with reference to evidence as needed.

2.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and then readjudicate the appeal.  If any benefit remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate time for response. The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


